                             BRAIN INJURY RIGHTS GROUP, LTD.
                                50 West 97 th Street, Suite 1E
                                New York, New York 10025

November 12, 2019
                                                                      I   ------·


VIAECF                                                                    LS.DC-SD:'.\Y
Hon. Ronnie Abrams, U.S.D.J.
United States District Court
                                                                          DOCt'i\lENT
Southern District of New York                                             ELECTRONICALLY FILED
Thurgood Marshall                                                         DOC n:
United States Courthouse                                              . I> \ fT f---rr-.E-D-:   (-/-,-//_J_Jr-/-1-
40 Foley Square                                                                                  ~
New York, N.Y. 10007                                                                       -~c, ~---~,
                                                                                                  1
                                                                                                                     ••--

             Re: Hidalgo, et al. v. NYC Department of Education, 19 CV 2590 (RA)

Dear Judge Abrams:

        I am counsel for Plaintiffs in the above-referenced action. On behalf of Plaintiffs, I write
to respectfully request that the Court adjourn the status conference currently scheduled for Friday,
November 15, 2019 at I 0:30 a.m. until a date and time after December 3, 2019 that is convenient
for the Court. Earlier today, I contacted counsel for defendant New York City Department of
Education ("DOE"), who consents to the application.

        As the Court may be aware, Plaintiffs have filed a motion for reconsideration of the Court's
Opinion & Order dated October 29, 2019 ("October 29 th Order"), by which the Court denied
Plaintiffs' motion for a preliminary injunction. See ECF Nos. 39-40. The briefing of the motion
will be complete as of December 3, 2019. See ECF No. 39. Accordingly, Plaintiffs propose an
adjournment of the conference to enable DOE to be able to respond to the motion through briefing,
for Plaintiffs to have the opportunity to reply thereto and for the Court to have the benefit of the
aforementioned briefing prior to the conference.

        In light of the foregoing, Plaintiffs respectfully submit that the Court grant the instant
application.

       Plaintiffs thank the Court for its time and consideration.


                                                             Respectfully Submitted,

                                                             /S

                                                             Karl J. Ashanti
cc:    Christopher Ferreira, Esq. (via ECF)                 Application granted. The status
       New York City Law Department                         conference is hereby adjourned to
       General Litigation Division                          December 5, 2019 at 10:30 a.m.
       100 Church Street
       New York, NY 10007                                                      I       .


                                                            SO ORDERED.\ ( '                            ---

                                                                                   \       -C
                                                                           H~. j.Tmiie Abrams
                                                                           ll/f2/2019
